Title: From Benjamin Franklin to Jean-Anne Lafont, 24 November 1784
From: Franklin, Benjamin
To: Lafont, Jean-Anne


				
					Passy ce 24 Nov. 1784.
				
				J’ai reçu, Monsieur, la Lettre sans datte que vous m’avez fait l’honneur de m’écrire. Votre Situation est embarrassante et J’en suis touché; mais, outre que Je ne puis donner de Recommandation à quelqu’un qui m’est absolument inconnu, il seroit mal’avisé de vous conseiller d’entreprendre un Voyage long est

dispendieux pour aller vous établir chez des Etrangers dont vous ignorez la Langue; Dailleurs vous devez savoir qu’un médecin sans amis dans un Pays étranger est longtems sans Pratique. Ainsi Je pense que vous feriez mieux de passer aux Isles Françoises qui pourroient peutêtre vous fournir plus de moyens d’éxercer vos talents.
				J’ai l’honneur d’etre, Monsieur, Votre tres humble et três obeissant Serviteur./.
				
					B. Franklin
					à M. Lafont
				
			